NOTE MODIFICATION AGREEMENT


THIS NOTE MODIFICATION AGREEMENT (this “Agreement”) is entered into this 20th
day of May, 2009 by and between US Dataworks, Inc., a Nevada corporation (the
“Company”), and Charles E. Ramey, an individual residing in the State of Texas
and the Chairman and Chief Executive Officer of the Company (the “Holder”).  All
capitalized terms not specifically defined herein shall have those meanings set
forth in that certain 8.75% Promissory Note dated September 25, 2007 executed by
the Company and payable to the order of the Holder in the original principal
amount of Five Hundred Thousand Dollars ($500,000.00) (as modified, renewed and
extended to date, the “Note”).


W I T N E S S E T H:


WHEREAS, the Company and the Holder wish to revise certain provisions of the
Note; and


WHEREAS, concurrent with the execution and delivery of this Agreement, the
Company is entering into Note Modification Agreements (the “Refinance Note
Modification Agreements”) with the holders of those certain US Dataworks, Inc.
Refinancing Secured Notes dated August 13, 2008 executed by the Company and
payable to the order of the holders thereof in the aggregate original principal
amount of Three Million Seven Hundred Three Thousand Five Hundred Dollars
($3,703,500.00), as amended by those certain Note Modification Agreements dated
February 19, 2009;


NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Holder hereby agree as follows:


1.           The following modifications to the Note are made and agreed to
effective as of May 20, 2009:


 
       A.
The opening paragraph of the Note shall be deleted in its entirety and replaced
with the following:
 



“FOR VALUE RECEIVED, the undersigned, US Dataworks, Inc., a Nevadacorporation
(“UDW”), hereby promises to pay, ON DEMAND made any time on or after December
31, 2009, and if demand is not so made, then on December 31, 2010, to the order
of Charles E. Ramey (“Ramey”), the holder, or his assigns, in lawful money of
the United States of America, and in immediately payable funds, the principal
sum of Five Hundred Thousand Dollars ($500,000) plus interest thereon to accrue
at the rate of eight and three quarters percent (8.75%) per annum (“Interest”).
Payment of all amounts due hereunder shall be at the address of UDW provided
herein.  For the purposes hereof, the term “Buyer Notes” shall mean those
certain senior secured convertible notes issued by UDW pursuant to that certain
Securities Purchase Agreement, dated as of November 13, 2007, by and among UDW
and the Buyers listed on the Schedule of Buyers, hereto attached as Exhibit A
(the “Buyer Notes”).”
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
B.
Section 3(a) of the Note shall be deleted in its entirety and replaced with the
following:
 



“The non-payment of any principal or Interest when such payment becomes due and
payable, which payment may be demanded (and thereby become due and payable) at
any time on or after December 31, 2009, and UDW’s failure to make such payment
for a period of ten (10) days thereafter;”


 
C.
The following new Section 16 shall be added to the end of the Note:



“16.           Pre-payment.  UDW shall have the right, at any time and from time
to time, to prepay any amounts owed hereunder before proper demand is made
therefor without penalty provided that any amounts so prepaid shall first be
allocated to any accrued but unpaid interest as of the prepayment date and then
to reduce the principal balance hereof.


2.           The parties hereto hereby agree that no demand has been made under
the Note prior to the date hereof and no default or Event of Default under the
Note has occurred prior to the date hereof but, in an abundance of caution, to
the extent such a default or Event of Default is deemed to have occurred, the
Holder hereby waives such deemed default or Event of Default.


3.           The Note, as modified by this Agreement, and all of the other loan
documents and other agreements and instruments executed and delivered between
the Company and the Holder in connection with the Note shall remain in full
force and effect.


4.           The Company and the Holder represent and warrant to each other
that, as of the date hereof: (a) each such party has full power and authority to
execute this Agreement; (b) this Agreement constitutes the legal, valid and
binding obligation of such party, enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar laws affecting the enforcement of
creditors' rights generally; and (c) no authorization, approval, consent or
other action by, notice to, or filing with, any governmental authority or other
person is required for the execution, delivery or performance by such party of
this Agreement.


5.           The parties hereto shall from time to time execute and deliver all
such other documents, instruments and assurances with respect to the matters
described herein, and take all such other actions as may be necessary or
required to carry into force and effect the purposes and intent of this
Agreement.


6.           This Agreement, when executed by the parties hereto and subject to
the execution and delivery of the Refinance Note Modification Agreements, shall
be binding upon and inure to the benefit of the parties hereto, and their
respective heirs, executors, administrators, personal representatives,
successors and assigns.


7.           This Agreement may be executed simultaneously in a number of
identical counterparts, each of which shall be an original and all of which
together shall constitute but one and the same instrument.


[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto on the date first set forth above.





 
THE COMPANY:
     
US DATAWORKS, INC.
     
By: /s/ J. Patrick Millinor, Jr.
     
Name: J. Patrick Millinor, Jr.
     
Title: Director
     
    
 
 
THE HOLDER:
     
/s/ Charles E. Ramey
 
Charles E. Ramey